Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Status of the Claims 
Applicants filed claims 1  - 28 with the instant application according to 37 CFR § 1.114, on 21 June 2022.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1 and 3 - 5, canceled claim 2, and added new claim 29.  Claims 14 – 28 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1, 3 – 13, and 29 are available for consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103 
The rejection pursuant to 35 U.S.C. § 103 set forth in the Action of 25 February 2022 is hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.

NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3 – 13, and 29 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 7,651,701 to Meyer, J. and R. Wenz, claiming priority to 1 March 2007 (“Meyer ‘701”), in view of US 8,168,692 to Wenz, R., issued 1 May 2012 (“Wenz ‘692”) , and US 2009/0270527 to Lin, J., and E. Ahn, claiming priority to 28 August 2007 (“Lin ‘527”).  
The Invention As Claimed 
	Applicant claims a bone cement composition, comprising a bone matrix component and a bone cement matrix formed from an acrylic polymer and an acrylic monomer, wherein the bone matrix component comprises a vehicle and a bone matrix, and the vehicle comprises a mixture of glycerol and polyethylene glycol, wherein the ratio of the bone matrix to the bone cement matrix is in a range from about 1:2 (g/g) to about 1:50 (g/g), and the ratio of the acrylic polymer to the acrylic monomer is in a range from about 1:10 (g/g) to about 20:1 (g/g), wherein the compressive strength of the composition is from about 44.6 MPa to about 76.3 MPa, wherein the PEG is polyethylene glycol 600 (PEG600), polyethylene glycol 4000 (PEG4000), or a mixture thereof, wherein the bone matrix component is provided in the bone cement composition in the form of clay, granule, or powder, wherein the vehicle further comprises one or more of cellulose, cellulose derivatives, glycosaminoglycan, collagen, gelatin, ethylene glycol, propylene glycol, polyhydroxyalkanoate (PHA), polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), or polycaprolactone (PCL), wherein the cellulose derivative is methyl cellulose, sodium carboxymethyl cellulose, carboxymethyl cellulose (CMC), hydroxyethyl cellulose (HEC), ethyl cellulose, hydroxypropyl cellulose (HPC), hydroxypropyl methyl cellulose (HPMC), or a mixture thereof, and the glycosaminoglycan is hyaluronan, chondroitin sulfate and derivatives thereof, or a mixture thereof, wherein the bone cement composition further comprises a polymerization initiator, a polymerization promoter, or a polymerization inhibitor, wherein the polymerization initiator is benzoyl peroxide, wherein the polymerization promoter is N,N-dimethyl-p-toluidine, wherein the main constituent of the bone matrix is hydroxyapatite (HA), wherein the acrylic polymer is a poly(alkyl acrylate), and wherein the acrylic monomer is methyl methacrylate (MMA).
The Teachings of the Cited Art 
Meyer ‘701 discloses a composition suitable for use in spinal surgery, wherein the composition comprises a reaction product, or settable mixture, of first and second components, wherein the first component comprises a spray-dried inorganic filler [bone matrix main constituent; cf. claim 9], a radical donor [initiator; cf. claims 6,7], and a pre-polymerized vinyl polymer [acrylic polymer; cf. claims 1, 12], and the second component comprises a radical scavenger [polymerization inhibitor; cf. claim 6], a diluent [vehicle; cf. claims 2, 4, 6], a polymerization accelerator [polymerization promoter; claims 6, 8], and a reactive monomer [acrylic monomer; cf. claims 1, 13] (see Abstract), wherein the first component is a dry or powder component [bone matrix main constituent/initiator/acrylic polymer], as that is its usual physical state, and the second component is a wet or liquid component [polymerization inhibitor/vehicle/polymerization promoter/acrylic monomer], as that is its usual physical state (see Col. 2, ll. 39 – 44), wherein suitable inorganic, spray-dried fillers include tricalcium phosphate, tetracalcium phosphate, hydroxyapatite, fluoride-substituted hydroxyapatite, and strontium-substituted hydroxyapatite (see Col. 2, ll. 52 – 55), wherein the inorganic filler is present in the first component in an amount of about 0.5 to about 95% wgt, based on the total weight of the first component (see Col. 3, ll. 33 – 35), wherein the pre-polymerized polymer is preferably poly(methyl methacrylate) (PMMA) (see Col. 3, ll. 40 – 49; cf. claim 12), present at 0.5 to 99.5 % wgt of the first component (see Col. 3, ll. 50 – 52), wherein the first component comprises a radical donor, such as benzoyl peroxide (BPO) (see Col. 3, ll. 57 – 62; cf. claim 7), wherein the first component can include about 0.5  to about 5% wgt of the radical donor, based on the total weight of the first component (see Col. 3., l. 65 – Col. 4, l. 1), wherein the second component comprises a polymerization accelerator [promoter], such as dimethylparatoluidine (DMPT), a tertiary amine (see Col. 4, ll. 41 – 49; cf. claim 8), wherein the reactive monomer in the second component is preferably methyl methacrylate (MMA) (see Col. 4, ll. 60 – 62; cf. claim 13), wherein the reactive monomer/MMA comprises about 10 to about 99% wgt of the second component, based on the total weight of the second component (see Col. 5, ll. 3 – 5), wherein the second component can also include a diluent [vehicle], such as polyethylene glycol (PEG) (see Col. 5, ll. 10 – 13; cf. claim 4), wherein the PEG has a molecular weight of about 100 Da to about 1000 Da (see Col. 5, ll. 17 – 19), present at 1 – 90% wgt of the second component (see Col. 5, ll. 42 – 43), wherein the diluent [vehicle] provides the ability to control the stiffness of the bone cement composition after curing/hardening such that lower stiffness better simulates the mechanical properties of human bone, without compromising the compressive and bending strengths of the composition (see Col. 5, ll. 20 – 30), wherein the second component also comprises a radical scavenger [polymerization inhibitor], such as hydroquinone monomethylether (see Col. 5, ll. 48 – 55), wherein a polymerization reaction is initiated when the first and second components are combined, by a polymerization accelerator present in the second component, and a radical donor present in the first component (see Col. 6, ll. 20 – 23), and wherein the weight ratio of the first component to the second component is about 2.2 : 1 to about 3.3 : 1 (see Col. 6, ll. 14 – 16).  The reference does not explicitly disclose a bone matrix component comprising a diluent/vehicle that comprises PEG and glycerol, along with a third component, or a bone matrix component characterized as a “clay, granule, or powder,” or a bone cement composition having a compressive strength in the range of 44.6 to 76.3 MPa.  The teachings of Wenz ‘692 and Lin ‘527 remedy these deficiencies.
Wenz ‘692 discloses bone substitute compositions for bone augmentation and treatment of disease conditions (see Abstract), wherein the compositions include bone fillers, bone components, and the like, and are used for bone augmentation and the treatment of osteopenia, osteoporosis and other disease conditions, such as metastatic disease, and traumatic fractures due to automobile accidents or falls, with the compositions exhibiting a flowable consistency that allows it to conform to any bone cavity size, wherein the compositions are pre-mixed with a liquid of other flowable carrier (see Col. 2, ll. 51 – 67), wherein the compositions comprise a mineral component that hardens in an aqueous environment, and a non-aqueous component having an aqueous replacement characteristic that causes the composition to harden when replaced with aqueous body fluid (see Col. 3, ll. 15 -20), wherein the compositions comprise calcium phosphates, polyethylene glycol (PEG), or non-water containing, but water-soluble, fluids (see Col. 3, ll. 26 – 30), wherein the mineral component comprises calcium phosphates such as tri-calcium phosphate, tetra-calcium phosphate, and di-calcium phosphate (see Col. 6, ll. 65 – 66), wherein the non-aqueous component includes polyethylene glycol (PEG), glycerin, a glycosaminoglycan (GAG), such as chondroitin sulfate, polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-glycolic) acid (PLGA), poly-L-lactide (PLLA), and combinations thereof (see Col. 7, ll. 17 – 23), and wherein an aqueous fluid may be separately added to the mineral component to effect or enhance hardening of the mineral component in vitro or in vivo (see Col. 8, ll. 29 – 31).  
Lin ‘527 discloses bone cement products that include a first component and a second component, the first component comprising a polymerizable resin comprising ethylenic unsaturated double bond, and the second component includes a compound comprising more than one type of amine selected from the group consisting of primary amine, secondary amines, tertiary amines and quaternary amines, or a hindered amine, or a dimethylthiotoluenediamine (DMTDA), as well as a filler and/or a bioactive component that promotes bone formation (see Abstract), wherein the polymerizable resin includes a suitable glycidyl ether; a suitable glycidyl ester; a suitable ester containing glycidyl ether; a suitable carbonate containing glycidyl ether; and/or a suitable ester or carbonate containing isocyanate (see ¶[0011]), wherein the second component includes a compound that includes more than one type of amine selected from the group consisting of a primary amine, a secondary amine, a tertiary amine, or a quaternary amine (id.), wherein the compositions further include an additional filler such as an inert filler or a bioactive component that promotes bone growth, provides a tissue scaffold, or provides for the creation of porosity (see ¶[0012]), wherein the first component further comprises an oxygen-containing ring structure that is capable of reacting in a polymerization reaction with another group on first component, the second component, or both (see ¶[0013]), wherein a suitable acrylic resin in the first component comprises methyl methacrylate (see ¶[0049]), wherein the bioactive component includes calcium phosphate ceramics, such as hydroxyapatite (see ¶[0075]), wherein bioactive hydroxyapatite content can range from about 10 to about 99% by weight (see ¶[0087]), wherein first, second, optional third component and optional filler can be selected to provide the viscosity and flowability characteristics that are appropriate for the application in which the cement is to be used, such that relatively low viscosity, syringeable cement products (e.g., syringeable pastes) are suited for filling bony defects, fracture repairs, and implant fixations and revisions (see ¶[0097]), wherein desirable mechanical strength will also vary according to the cement's intended applications, such that the type and amount of filler can greatly influence one more type of mechanical strength (see ¶[0098]), wherein desirable mechanical strength properties include compressive strength in the range of from about 20 MPa to about 250 MPa, or  from about 50 MPa to about 250 MPa (id.), and wherein, when the cement does not include a filler, the compressive strength can be from about 20 MPa to about 100 MPa, and, typically, from about 50 MPa to about 100 MP (id.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a composition suitable for use in bone repair surgery, wherein the composition comprises an inorganic filler, such as hydroxyapatite, a radical donor, such as benzoyl peroxide, and a pre-polymerized vinyl polymer, such as PMMA, a radical scavenger, such as hydroquinone monomethylether, a diluent, a polymerization accelerator, such as DMPT, and a reactive monomer, such as MMA, wherein the first component comprises from 0.5 to 99.5% wgt of PMMA, wherein the second component comprises from 10 – 99% wgt MMA,  and wherein the weight ratio of the first component to the second component is about 2.2 : 1 to about 3.3 : 1, as taught by Meyer ‘701, wherein the diluent comprises polyethylene glycol (PEG), glycerin, and an additional component such as such as chondroitin sulfate, polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-glycolic) acid (PLGA), or combinations thereof, as taught by Wenz ‘692, and wherein the composition exhibits a compressive strength in a range from about 50 MPa to about 100 MP, as taught by Lin ‘527.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Lin ‘527 and Meyer ‘701 as to the desirability of matching the compressive strength of the composition to natural bone, and by the teachings of Wenz ‘692 as to combinations of water-soluble and water-insoluble carrier liquids that improve the hardening/setting properties of bone cements comprising mineral components, such as calcium phosphates.
	With respect to the limitation recited in claim 1 directed to the mass ratio between the bone matrix component of the composition and the bone cement matrix, the Examiner first notes that the term “bone cement matrix” is not explicitly defined in Applicant’s specification.  However, it is the Examiner’s position, based on disclosures in Applicant’s specification (see, for example, ¶[5]), that the limitation is reasonably interpreted to be directed to the ratio between the mass of bone matrix/HA and the total mass of the remaining components of the composition, primarily PMMA and MMA. 
	In looking to the disclosure of Meyer ‘701, the reference discloses an exemplified embodiment wherein the mass of HA is 156 g; the mass of PMMA is 120 g; and the mass of MMA is 64.6 g (see Example, Col. 7, ll. 18 – 35).  Calculating the mass ratio of HA to the total mass of the remaining components yields a ratio of approximately 1:2 [1: ~1.7].  Although the ratio calculated from this one embodiment does not exactly overlap with the claimed range of mass ratios, it is the Examiner’s position that the calculated mass ratio is close enough to the claimed range of mass ratios to render the limitation obvious.  See MPEP § 2144.05I:  “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’).”  In addition, or in the alternative, one of ordinary skill in the art would be able to adjust the relative proportions of the various reactive components within the ranges disclosed in Meyer ‘701 (see Col. 3, ll. 33 – 35; Col. 5, ll. 3 – 5; Col. 6, ll. 14 – 16) to yield a mass ratio that reads on the limitation in question. 
	With respect to the limitation in claim 1 directed to the mass ratio between PMMA polymer and MMA monomer being in a range of about 1:10 to about 20:1, the Examiner notes that the embodiment exemplified in Meyer ‘701 discussed above discloses a composition comprising 120 g of PMMA and 64.6 g of MMA, yielding a ratio of 1.86:1, which ratio would read on the claimed range, rendering it obvious.
	With respect to the limitation in claim 1 directed to the compressive strength of the bone cement compositions of the invention, the Examiner notes that Lin ‘527 does not disclose a range of compressive strengths that is exactly congruent with the claimed range.  However, it is the Examiner’s position that the disclosed range substantially overlaps with the claimed range and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	In addition, or in the alternative, the Examiner notes that Lin ‘527 specifically discloses that a desirable mechanical strength of the cement compositions will also vary according to the cement's intended applications, such that the type and amount of filler can greatly influence one or more types of mechanical strength (see ¶[0098]), and that desirable mechanical strength properties include compressive strength in the range of from about 20 MPa to about 250 MPa, or  from about 50 MPa to about 250 MPa (id.).  Thus, based on these teachings, adjusting the composition of the cement compositions to achieve a specific target compressive strength would amount to nothing more than optimization of a result-effective variable, as taught by Lin ‘527, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	With respect to claim 2, which claim recites a limitation directed to the bone matrix being “further mixed with a vehicle,” the Examiner notes that the reference does not teach a component of the disclosed bone repair cements that is specifically characterized as a “vehicle.”  However, the reference teaches that that bone repair cements can comprise a diluent, which diluent can be PEG with molecular weights between 100 and 1,000 Da.  It is the Examiner’s position that one of ordinary skill in the art would recognize that the diluent of the reference performs a function to control the stiffness of the bone cement composition after curing/hardening such that lower stiffness better simulates the mechanical properties of human bone, without compromising the compressive and bending strengths of the composition (see Col. 5, ll. 20 – 30) that is effectively the same function that Applicants’ specification discloses for the vehicle (see ¶[0023]).
	With respect to claim 3, which claim recites a limitation directed to the bone matrix component being in the form of “clay, granule or powder,” the Examiner notes that the reference does not characterize the hydroxyapatite component as possessing any of these forms.  However, the Examiner further notes that the reference explicitly teaches that the bone filler component has a particle size in the range of about 20 to about 55 µm.  It is, therefore, the Examiner’s position that one of ordinary skill in the relevant art would recognize that solid, dried matter, such as the hydroxyapatite, with particle sizes in the disclosed range, would be characterized as a powder, thus meeting this limitation.
	With respect to claim 5, dependent from claim 4, the claim reciting limitations directed to cellulose derivatives, polyethylene glycols, and glycosaminoglycans as the vehicles of the bone matrix component, the Examiner first notes that claim 4 recites a Markush group directed to the vehicle, as first recited in claim 2.  The Examiner further notes that the Markush group recited in claim 4 comprises alternative vehicles that are not cellulose derivatives, polyethylene glycols, or glycosaminoglycans.  Thus, the limitations recited in claim 5 are directed to some, but not all, of the members of the vehicle Markush group of claim 4, such that the species of vehicles recited in claim 5 are reasonably read to be alternative components.  Consequently, it is the Examiner’s position that the proper interpretation of claim 5 does not require that the vehicle comprise a cellulose derivative, a polyethylene glycol, and a glycosaminoglycan.  In effect, if the vehicle of claim 4 is a cellulose derivative, a polyethylene glycol, a glycosaminoglycan, or a mixture of all three, then the specific vehicle(s) must be selected from the Markush groups recited in claim 5.  In the instant case, in that Myer ‘701 discloses the use of polyethylene glycol 600 as the diluent/vehicle, and not to a mixture of cellulose derivatives, polyethylene glycols, and glycosaminoglycans, as a consequence of being directed to alternative, optional components in the bone cements of the invention as claimed.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 13 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are rejected pursuant to the judicially created doctrine of obviousness double patenting over claims 1 – 8 and 10 – 14 of US Patent No. 10/960,103 (“the ‘103 patent”), in view of Lin ‘527.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 8 and 10 – 14 of the ‘103 patent are directed to a bone cement composition kit, comprising a bone matrix component and a hydrogel component, wherein the bone matrix component comprises a bone matrix, the hydrogel component comprises an acrylic polymer and an acrylic monomer, and the ratio of the bone matrix component to the hydrogel component is in a range from about 1:2 (mL/mL) to 1:50 (mL/mL), wherein the bone matrix component further comprises a vehicle, wherein the vehicle is selected from the group consisting of cellulose, cellulose derivatives, glycerol, polyethylene glycol (PEG), glycosaminoglycan, collagen, gelatin, ethylene glycol, propylene glycol, polyhydroxyalkanoate (PHA), polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), polycaprolactone (PCL), and a mixture thereof, wherein the cellulose derivatives is selected from the group consisting of methyl cellulose, sodium carboxymethyl cellulose, carboxymethyl cellulose (CMC), hydroxyethyl cellulose (HEC), ethyl cellulose, hydroxypropyl cellulose (HPC), hydroxypropyl methyl cellulose (HPMC), and a mixture thereof; the polyethylene glycol (PEG) is selected from the group consisting of polyethylene glycol 600 (PEG600), polyethylene glycol 4000 (PEG4000), and a mixture thereof; and the glycosaminoglycan is selected from the group consisting of hyaluronan, chondroitin sulfate and derivatives thereof, and a mixture thereof, wherein the bone matrix component is provided in the bone cement composition kit in the form of clay, granule, or powder, wherein the ratio of the acrylic polymer to the acrylic monomer is in a range from about 1:10 (g/g) to about 20:1 (g/g), the component further comprising a polymerization initiator and a polymerization promoter with the proviso that the14 polymerization initiator and the polymerization promoter are not provided in the same component at the same time, wherein the polymerization initiator is selected from the group consisting of benzoyl peroxide, tert-butyl hydroperoxide, lauroyl peroxide, azobisisobutyronitrile, and a mixture thereof, wherein the polymerization promoter is selected from the group consisting of N,N-dimethyl-p-toluidine, 2,4,6- tris(dimethylaminomethyl)phenol, and a mixture thereof, wherein the bone matrix has a main constituent selected from phosphates, sulfates, bioglass (Na2O-CaO-SiO2-P205), and a mixture thereof, wherein the main constituent is a phosphate selected from the group consisting of, hydroxyapatite (HA), P-tricalcium phosphate (P-TCP), tetracalcium phosphate, calcium hydrogen phosphate (CaHPO4), octacalcium phosphate (CasH2(PO4)6
    PNG
    media_image1.png
    6
    3
    media_image1.png
    Greyscale
-5H20), calcium pyrophosphate (Ca2P2Oy), amorphous calcium phosphate (ACP), magnesium dihydrogen phosphate, magnesium hydrogen phosphate, magnesium phosphate, magnesium ammonium phosphate, magnesium ammonium phosphate hexahydrate, strontium phosphate, strontium hydrogen phosphate, strontium dihydrogen phosphate, and a mixture thereof, wherein the main constituent is a sulfate selected from the group consisting of calcium sulfate dihydrate, calcium sulfate hemihydrate, calcium sulfate anhydrate, magnesium sulfate, magnesium sulfate monohydrate, magnesium sulfate heptahydrate, strontium sulfate, and a mixture thereof, wherein the acrylic polymer is selected from the group consisting of (A) poly(alkyl acrylates) formed from the polymerization of alkyl acrylate-based monomers; (B) copolymers formed from the15 copolymerization of methyl acrylate or methyl methacrylate with at least one monomer selected from styrene, ethyl methacrylate, and methyl acrylate; and (C) polymers formed from the polymerization of dimethyl acrylate-based monomers, and wherein the acrylic monomer is selected from the group consisting of methyl methacrylate (MMA), ethyl methacrylate (EMA), butyl methacrylate, methyl acrylate (MA), bisphenol A-diglycidyl dimethacrylate (Bis-GMA), 2,2-bis[4-(3-methyl propenoxy-2-hydroquinone propoxyl)phenyl]propane, 2,2-bis(4-methylpropenoxyethoxyphenyl)propane (Bis- MEPP), triethylene glycol dimethacrylate (TEGDMA), diethylene glycol dimethacrylate (DEGDMA), ethylene glycol dimethacrylate (EGDMA), and a combination thereof.  The claims do not disclose a bone cement composition displaying a compressive strength of from about 44.6 to about 76.3 MPa.  The teachings of Lin ‘527, as set forth in the above rejection, remedy that deficiency.
Accordingly, it would have been prima facie obvious to prepare bone cement compositions according to the claims of the ‘103 patent as set forth above, wherein the composition displays a compressive strength in the range of from 50 to 100 MPa, as disclosed by Lin ‘527, as motivated by the teachings of Lin ‘527 as to the desirability of matching the compressive strength of such compositions to natural bone.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned co-pending Application No. 10/623,039, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed 21 June 2022, but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.   Applicant specifically argues that “Meyer et al. and Lin et al. in combination or alone does not anticipate or render obvious the feature ‘the bone matrix component comprises a vehicle and a bone matrix, and the vehicle comprise a mixture of glycerol, and polyethylene glycol’ as claimed in the present invention.”  In response the Examiner notes that the new grounds of rejection cite to the additional teachings of Wenz ‘692 that disclose bone cement compositions comprising glycerol, polyethylene glycol, as well as additional vehicle components, including a glycosaminoglycan (GAG), such as chondroitin sulfate, polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-glycolic) acid (PLGA), poly-L-lactide (PLLA), and combinations thereof (see Col. 7, ll. 17 – 23).  
	Applicant also argues that “the diluent applied by Meyer is merely used to control the stiffness of the bone cement composition after curing/hardening, and there is no teaching regarding the possible effects of the diluent on the other materials within bone matrix component (i.e. the second component).”  In this regard, 	the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this regard, Applicants are reminded that the invention as claimed is directed to a composition of matter, and that, as a consequence, the reasons for combining the teachings of cited references, are not necessarily controlling to the patentability of the compositions, as claimed.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).	
	With respect to the obviousness-type double patenting rejection, Applicant defers from addressing the rejection on the basis that the cited application has not matured into an allowed stage.  Such position is not fully responsive to the rejection as set forth above.  Consequently, the rejection is maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619